MEMORANDUM **
Eduardo Jr. Pagdilao Dahilig, a native and citizen of the Philippines, petitions pro *152se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing de novo, Sandoval-Lua v. Gonzales, 499 F.3d 1121, 1126-27 (9th Cir.2007), we deny in part and dismiss in part the petition for review.
The BIA did not err in finding Dahilig removable as an aggravated felon under 8 U.S.C. § 1227(a)(2)(A)(iii) because his conviction under California Penal Code § 211 for robbery categorically constitutes a crime, of violence under 8 U.S.C. § 1101(a)(43)(F) and Dahilig was sentenced to a term of imprisonment of at least one year for his crime. See U.S. v. McDougherty, 920 F.2d 569, 573 (9th Cir.1990) (“[Rjobbery under California law is ... by definition a crime of violence.”).
We do not have authority to order that Dahilig be released from detention. See 8 U.S.C. § 1226(e).
Dahilig’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.